Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 09, 2015

The Court of Appeals hereby passes the following order:

A15A0543. ATWOOD v. WILLOWICK CONDOMINIUM ASSOCIATION,
    INC.

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rules 22 (a) and 23 (a), regarding the filing
of an enumeration of errors and brief within twenty days after the appeal was
docketed (October 30, 2014), and the time for filing was not extended upon motion
for good cause shown. Pursuant to Court of Appeals Rules 23 (a), “Failure to file a
brief containing an enumeration of errors within twenty days after the appeal was
docketed, “unless extended upon motion for good cause shown, may result in the
dismissal of the appeal[.]” See also Court of Appeals Rules 7 (“Breach of any rule of
the Court of Appeals . . . may subject the appeal to dismissal[.]”), 13 (“ Failure of
counsel to receive the docketing notice shall not relieve counsel of the responsibility
to file briefs timely.”). Accordingly, this appeal is deemed abandoned and is hereby
ordered DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             01/09/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.